Exhibit 10.14

THIRD AMENDMENT TO LOAN AGREEMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is executed as of the
26th day of February, 2010 (the “Effective Date”), by and between FIFTH THIRD
BANK, an Ohio banking corporation, successor by merger with FIFTH THIRD BANK, a
Michigan banking corporation (“Lender”), having an address at 8000 Maryland
Avenue, Suite 1400, St. Louis, Missouri 63105, and BLACKHAWK BIOFUELS, LLC, a
Delaware limited liability company (“Borrower”), with its office at 22 Chicago
Avenue, Freeport, Illinois 61032-4230.

Recitals

The following recitals are a material part of this Amendment:

A. Lender and Borrower are parties to that certain Loan Agreement dated as of
May 9, 2008, as amended by that certain First Amendment to Loan Agreement dated
December 23, 2008, and as further amended by that certain Second Amendment to
Loan Agreement dated November 25, 2009 (as further amended, modified and/or
restated from time to time, the “Loan Agreement”). Capitalized terms used herein
and not otherwise defined shall have the meanings given them in the Loan
Agreement.

B. Lender has provided Loans to Borrower in the aggregate maximum amount of
$29,650,000.00 pursuant to the Loan Agreement, which Loans are evidenced by
(i) that certain Construction/Term Loan Note dated May 9, 2008 in the amount of
$24,650,000 executed by Borrower in favor of Lender and (ii) that certain
Revolving Credit Loan Note dated May 9, 2008 in the amount of $5,000,000
executed by Borrower in favor of Lender.

C. Lender and Borrower hereby agree that the Loan Agreement is amended under the
terms and conditions contained herein.

Contractual Provisions

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Loan Agreement.

(a) Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(a) Construction/Term Loan. The principal amount and accrued interest of the
Construction/Term Loan Note shall be due and payable on the dates and in the
manner hereinafter set forth: (i) from the Effective Date until March 31, 2009,
Borrower shall make monthly payments of accrued interest on the first (1st) day
of each calendar month,



--------------------------------------------------------------------------------

with the first such monthly payment of interest commencing on June 1, 2008,
(ii) on April 1, 2009, Borrower shall make a payment of principal in the amount
of $205,417, plus accrued interest, (iii) commencing May 1, 2009 through and
including June 1, 2010, Borrower shall make monthly payments of accrued interest
on the first (1st) day of each calendar month, (iv) commencing July 1, 2010 and
on the first (1st) day of each month thereafter, Borrower shall make equal
monthly payments of principal in the amount of $135,803.00, plus accrued
interest, (v) Borrower shall make the mandatory principal payments at such times
and in such amounts required under Section 3.2(e) below, and (vi) on the
Construction/Term Loan Maturity Date, the entire outstanding principal balance
and accrued interest on the Construction/Term Loan Note shall be due and
payable.”

(b) Section 3.2(e) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(e) Annual Cash Flow Recapture. In addition to the other payments required
above, Borrower shall make an annual principal payment on the outstanding
balance of the Construction/Term Loan Note, during the term of this Agreement,
in amounts equal to (i) fifty percent (50%) of Borrower’s Excess Cash Flow with
respect to each fiscal year of Borrower until such time as Borrower has repaid
an aggregate principal amount from Excess Cash Flow, separate and apart from all
required principal payments, of $2,458,154 (“50% Excess Cash Flow Amount”), and
thereafter (ii) twenty-five percent (25%) of Borrower’s Excess Cash Flow (“25%
Excess Cash Flow Payment”). Such mandatory principal payments are to be made
within ten (10) Business Days following the due date for delivery by Borrower to
Lender of the annual financial statements required by Section 7.12(a)(iii)
hereof, and each such payment shall be applied to the installments of principal
due under the Construction/Term Loan Note in the inverse order of their
maturities until payment thereof in full.”

(c) Section 7.12 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“7.12 Additional Documents and Information.

(a) Reporting Requirements. Borrower shall furnish the following to Lender:

(i) Monthly Financial Statements. As soon as available and in any event within
twenty (20) days after the end of each month of each fiscal year of Borrower,
provide an unaudited and internally prepared financial statement of Borrower
certified by Borrower’s chief financial officer;

 

2



--------------------------------------------------------------------------------

(ii) Quarterly Covenant Compliance Certificates. Commencing with the fiscal
quarter ending December 31, 2010, as soon as available and in any event within
forty-five (45) days after the end of each quarter of each fiscal year of
Borrower, a consolidated compliance certificate, in the form attached hereto as
Exhibit G, setting forth (A) detailed written calculations for such quarter or
as of the last day of such quarter, as appropriate, computing Borrower’s
compliance (or failure of compliance) with each of the financial covenants set
forth in Section 7.33 below, (B) a restatement by reference of each of the
representations and warranties contained in Section 4 hereof (or providing
detailed information why any such representation or warranty cannot be
restated), and (C) a certification that no Default or Event of Default exists as
of the date of such certificate, or if any Default or Event of Default exists,
providing detailed information concerning the nature of all existing Defaults or
Events of Default, which such compliance certificate shall be certified by
Borrower and by Borrower’s chief financial officer or president;

(iii) Audited Year-End Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Borrower,
final audited financial statements (as described above but including a statement
of changes in financial position) as of the end of such fiscal year of Borrower,
prepared by independent certified accountants reasonably satisfactory to Lender
and a copy of any management, operation or other letter or correspondence from
such accountant to Borrower in connection therewith;

(iv) Annual Tax Returns. As soon as available, but in any event within one
hundred twenty (120) days following the end of each calendar year, copies of
current annual tax returns of Borrower;

(v) Intentionally Omitted;

(vi) Borrower Reports. As soon as available, copies of all reports, financial
information and other information which is required to be distributed to any
member under the terms of the Borrower’s Operating Agreement;

(vii) Borrowing Base Certificates. Furnish to Lender within fifteen (15) days of
the end of each calendar month until all obligations of Borrower to Lender under
the Revolving Credit Loan have been fully satisfied and no longer remain
outstanding, as determined by Lender in its sole discretion, a Borrowing Base
Certificate in the form of Exhibit H hereto, showing, as of the last day of each
month, the Borrowing Base;

(ix) Accounts Receivable. As soon as available and in any event within fifteen
(15) days after each calendar month, Borrower shall deliver to Lender an aging
report with respect to accounts receivable and a listing of accounts payable;

(x) Intentionally Omitted;

 

3



--------------------------------------------------------------------------------

(xi) Other. Such other information respecting the condition or operations,
financial or otherwise, of Borrower or the Improvements, as Lender may
reasonably request from time to time.

All financial statements described in clauses (i), (ii), and (iii) shall be
prepared in accordance with GAAP, except that unaudited financial statements
shall be subject to normal year-end audit adjustments, and need not contain
footnotes.

(b) Intentionally Omitted.

(d) Section 7.14(b)(ii)(B) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“(B) no such dividends and distributions shall be made until Lender has received
from Borrower the entire amount of the 50% Excess Cash Flow Amount owed to
Lender by Borrower under Section 3.2(e) hereof, and then such dividends and
distributions shall be permitted only in an amount and to the extent (i) that
Borrower’s Fixed Charge Coverage Ratio (measured in accordance with Section 7.33
of this Agreement) would not be less than 1.50 to 1.00 after taking into the
calculation both the amount of the dividends and distributions to be made and
all 25% Excess Cash Flow Payments made pursuant to Section 3.2(e) hereof, and
(iii) no Default or Event of Default would result after giving effect to such
dividend and/or distribution;

(e) Section 7.33(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(a) Minimum Fixed Charge Coverage Ratio. Commencing with the fiscal quarter
ending December 31, 2010 and continuing each fiscal quarter thereafter, Borrower
shall maintain a Fixed Charge Coverage Ratio of at least 1.25 to 1.00. The Fixed
Charge Coverage Ratio shall be measured quarterly at the end of each fiscal
quarter, on a rolling four-quarter basis.”

(f) Section 7.33(b) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(b) Maximum Funded Debt to EBITDA Ratio. Commencing with the fiscal quarter
ending December 31, 2010, and measured each fiscal quarter thereafter, Borrower
shall maintain a Funded Debt to EBITDA Ratio of not more than the following:

 

The Quarters Ending:

  

Required Ratio:

 

4



--------------------------------------------------------------------------------

December 31, 2010 through

September 30, 2011

   5.0 to 1.0

December 31, 2011 through

September 30, 2012

   4.5 to 1.0

December 31, 2012 through

September 30, 2013

   4.0 to 1.0

December 31, 2013 through

September 30, 2014

   3.5 to 1.0

December 31, 2014 and

thereafter

   3.0 to 1.0

The Funded Debt to EBITDA Ratio shall be measured quarterly, on a rolling
four-quarter basis.”

(g) A new subsection (c) is hereby added in its entirety to Section 7.33 of the
Loan Agreement as follows:

“(c) Minimum Required EBITDA. For the period from January 1, 2010 through
June 30, 2010, Borrower shall achieve an EBITDA, calculated as of June 30, 2010,
of at least $1,200,000.”

(h) Section 8.1(gg) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(gg) If the Merger is not fully completed by end of the business day March 15,
2010.”

(i) A new Section 8.1(hh) is hereby added to the Loan Agreement in its entirety
as follows:

“(hh) If all the REG Ventures Subordinated Indebtedness is not converted to
equity interests in Borrower on or before the end of the business day March 31,
2010. All documentation required to give effect to such conversion shall first
be approved in writing by the Lender in its sole discretion.”

(j) A new Section 10.20 is hereby added to the Loan Agreement in its entirety as
follows:

“10.20 Name Change. Notwithstanding anything to the contrary set forth herein,
Lender and Borrower consent to a change in Borrower’s name, upon closing of the
Merger, from “Blackhawk Biofuels, LLC” to “REG Danville, LLC”.”

(k) Exhibit G to the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit G in the form attached hereto.

 

5



--------------------------------------------------------------------------------

SECTION 2. Amendment to Loan Documents. The Loan Documents are hereby modified
as necessary to reflect the amendments set forth in Section 1 hereof.

SECTION 3. No Claims. Borrower acknowledges that there are no existing claims,
defenses (personal or otherwise) or rights of set-off or recoupment whatsoever
with respect to any of the Loan Documents. Borrower agrees that this Amendment
in no way acts as a release or relinquishment of any liens in favor of the
Lender securing payment of obligations and indebtedness between Borrower and
Lender.

SECTION 4. References. All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in the other Loan Documents to the Loan Agreement shall be deemed
to refer to the Loan Agreement as amended hereby.

SECTION 5. Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a) The Recitals in this Amendment are true and correct in all respects.

(b) Borrower has the company power, and has been duly authorized by all
requisite company action, to execute and deliver this Amendment and to perform
its obligations hereunder and thereunder. This Amendment has been duly executed
and delivered by Borrower.

(c) This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting the rights of
creditors and (ii) applicable laws and regulations and principles of equity
which may restrict the enforcement of certain remedies or the availability of
certain equitable remedies.

(d) Borrower’s execution, delivery and performance of this Amendment does not
and will not (i) violate any law, rule, regulation or court order to which
Borrower is subject; (ii) conflict with or result in a breach of Borrower’s
Articles of Organization or Operating Agreement or any agreement or instrument
to which Borrower is party or by which Borrower or its properties is bound, or
(iii) result in the creation or imposition of any lien, security interest or
encumbrance on any property of Borrower, whether now owned or hereafter
acquired, other than liens in favor of Lender.

(e) The obligation of Borrower to repay the Obligations, together with all
interest accrued thereon, is absolute and unconditional, and there exists no
right of set off or recoupment, counterclaim or defense of any nature whatsoever
to payment of the Obligations.

 

6



--------------------------------------------------------------------------------

SECTION 6. Effect and Construction of Amendment. Except as expressly provided
herein, the Loan Documents shall remain in full force and effect in accordance
with their respective terms, and this Amendment shall not be construed to:

(a) impair the validity, perfection or priority of any lien or security interest
securing the Obligations; or

(b) waive or impair any rights, powers or remedies of Lender under the Loan
Documents.

In the event of any inconsistency between the terms of this Amendment and the
Loan Agreement or any of the Loan Documents, this Amendment shall govern.
Borrower acknowledges that it has consulted with counsel and with such other
experts and advisors as it has deemed necessary in connection with the
negotiation, execution and delivery of this Amendment. This Amendment shall be
construed without regard to any presumption or rule requiring that it be
construed against the party causing this Amendment or any part hereof to be
drafted.

SECTION 7. Conditions Precedent to Effectiveness of Amendment. This Amendment
shall not be effective until:

(a) Lender shall have received this Amendment duly executed along with both
Consents of Guarantor attached hereof;

(b) Lender shall have received notification from the IFA that the IFA has agreed
and consented, without reservation, to all the terms of this Amendment to the
extent the IFA’s consent and agreement is required under the IFA Guaranty
Documents;

(c) Lender shall have received payment of the fees and costs required herein and
under the Loan Agreement; and

(d) Lender has received such other and further documents as Lender shall have
reasonably requested prior to the date hereof, all in form and substance
satisfactory to Lender and its counsel.

SECTION 8. Costs and Expenses. Borrower hereby reaffirms its agreement under the
Loan Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Agreement, the Loan
Documents and all other documents contemplated thereby, including without
limitation all reasonable fees and disbursements of legal counsel. Without
limiting the generality of the foregoing, Borrower specifically agrees to pay
all fees and disbursements of counsel to the Lender for the services performed
by such counsel in connection with the preparation of this Amendment and the
documents and instruments incidental hereto.

SECTION 9. Miscellaneous.

 

7



--------------------------------------------------------------------------------

(a) Borrower agrees to execute such other and further documents and instruments
as Lender may reasonably request to implement the provisions of this Amendment
and to perfect and protect the liens and security interests created by the Loan
Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, their respective successors and assigns. No
other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Amendment.

(c) The provisions of this Amendment are intended to be severable. If any
provisions of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or enforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions of this Amendment in any jurisdiction.

(d) This Amendment may be executed in any number of counterparts and by
different parties to this Amendment on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.

(e) Any notices with respect to this Amendment shall be given in the manner
provided for in the Loan Agreement.

(f) This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Missouri.

(g) All representations, warranties, covenants, agreements, undertakings,
waivers and releases of Borrower contained herein shall survive until the
Obligations are paid in full.

(h) Incorporation by Reference; Statement Required By Mo. Rev. Stat.
Section 432.047. All of the terms, covenants and conditions of the Loan
Documents are incorporated in, restated by, and made part of this Amendment by
reference. Pursuant to Mo. Rev. Stat. Section 432.047, Lender hereby gives the
following notice to Borrowers:

“Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of a debt including promises to extend or renew such debt
are not enforceable, regardless of the legal theory upon which it is based that
is in any way related to the Loan Agreement. To protect you (borrower(s)) and us
(creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the

 

8



--------------------------------------------------------------------------------

complete and exclusive statement of the agreement between us, except as we may
later agree in writing to modify it.”

[Remainder of Page Intentionally Left Blank]

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

BORROWER:     LENDER:

BLACKHAWK BIOFUELS, LLC, a

Delaware limited liability company

   

FIFTH THIRD BANK, an Ohio banking

corporation, successor by merger with FIFTH

THIRD BANK, a Michigan banking corporation

By:  

/s/ Ronald L. Mapes

       

Ronald L. Mapes, Chair

    By:  

/s/ Mary Ann Lemonds

        Mary Ann Lemonds, Vice President

Signature Page